DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Aaron Grunberger on March 8, 2022.
The application has been amended as follows: 
1. (Previously Presented) A method for identifying and/or tracking objects in a spatial area, comprising the following steps:
observing the area using at least one event-based sensor by which the sensor outputs a plurality of events, the event-based sensor including light-sensitive pixels, wherein, for each of the pixels, a respective relative change of light intensity incident upon the respective pixel of the sensor, by at least a predefined percentage, prompts the sensor to output a respective one of the events assigned to the respective pixel;
identifying one or more subsets of the plurality of events as each forming a respective single event distribution;
based on the identified one or more subsets of the plurality of events, determining, for each of the one or more subsets, a respective spatial-temporal expectation corridor for the respective single event distribution formed by the respective subset of the plurality of events; 
ascertaining, subsequent to the identifying of the one or more subsets of the plurality of events and in response to the sensor outputting a new event, an assessment 
assigning, in response to the ascertained assessment meeting a predefined criterion for one of the one or more subsets, the new event to the single event distribution identified for the one of the one or more subsets.
2. (Previously Presented) The method as recited in claim 1, wherein, based on the assignment of the new event, an updated position, an updated speed, and/or an updated movement direction of an object to which the single event distribution identified for the one of the one or more subsets corresponds is ascertained.
3. (Previously Presented) The method as recited in claim 1, further comprising, in response to establishing that a number of events fit none of the determined respective spatial-temporal expectation corridors, forming a new single event distribution to which the number of events are assigned.
4. (Previously Presented) The method as recited in claim 3, wherein, in response to the forming of the new single event distribution and/or in response to a predefined threshold number of events fitting none of the determined respective spatial-temporal expectation corridors, actuating an image sensor to perform image detection.
5. (Previously Presented) The method as recited in claim 4, wherein the image detection is performed using an image sensor that is divided into light-sensitive pixels and that outputs, for each of the pixels of the image sensor, a measure of light intensity incident upon the respective pixel.

7. (Previously Presented) The method as recited in claim 4, wherein the image detection is selectively performed for a portion of the observed area to which the predefined threshold number of events corresponds.
8. (Previously Presented) The method as recited in claim 4, wherein, based on the image, the new single event distribution and/or the predefined threshold number of events is assigned to at least one object.
9. (Previously Presented) The method as recited in claim 1, further comprising, from a number of events which (1) form a new distribution and/or fitting none of the determined respective spatial-temporal expectation corridors and (2) meet another predefined criterion, ascertaining a position, a speed, and/or a movement direction of at least one object with which the number of events are consistent.
10. (Previously Presented) The method as recited in claim 1, further comprising:
ascertaining an activation signal from (i) at least one assignment of the events output by the sensor to an object and/or to a corresponding event distribution, and/or (ii) at least one position, movement direction, and/or speed of at least one object ascertained based on the events output by the sensor; and
 activating, using the activation signal, a vehicle and/or a monitoring system for monitoring the spatial area.

at least one event-based sensor that is configured to observe the spatial area to output a plurality of events and that includes light-sensitive pixels, wherein: 
for each of the pixels, a respective relative change of light intensity incident upon the respective pixel of the sensor, by at least a predefined percentage, prompts the sensor to output a respective one of the events assigned to the respective pixel;
the system is configured to identify one or more subsets of the plurality of events as each forming a respective single event distribution;
for each of the one or more subsets, the system is configured to determine, based on the identified one or more subsets of the plurality of events, a respective spatial-temporal expectation corridor for the respective single event distribution formed by the respective subset of the plurality of events; and
at least one assessment module configured to: 
ascertain, subsequent to the identifying of the one or more subsets of the plurality of events and in response to the sensor outputting a new event, an assessment, for new event, which is a measure of, for each of the one or more subsets, an fits the respective spatial-temporal expectation corridor determined for the respective subset; and 
assign, in response to the ascertained assessment meeting a predefined criterion for one of the one or more subsets, the new event to [[a]] the single event distribution identified for the one of the one or more subsets 
12. (Currently Amended) The system as recited in claim 19, wherein the activation module is further configured to communicate, to the assessment module, already detected distributions and objects.
13. (Currently Amended) The system as recited in claim 19, wherein the interface module is connected via a CAN bus of the vehicle to the activation module.


observing the area using at least one event-based sensor by which the sensor outputs a plurality of events, the event-based sensor including light-sensitive pixels, wherein, for each of the pixels, a respective relative change of light intensity incident upon the respective pixel of the sensor, by at least a predefined percentage, prompts the sensor to output a respective one of the events assigned to the respective pixel;
identifying one or more subsets of the plurality of events as each forming a respective single event distribution;
based on the identified one or more subsets of the plurality of events, determining, for each of the one or more subsets, a respective spatial-temporal expectation corridor for the respective single event distribution formed by the respective subset of the plurality of events; 
ascertaining, subsequent to the identifying of the one or more subsets of the plurality of events and in response to the sensor outputting a new event, an assessment for the new event, which is a measure of, for each of the one or more subsets, an extent to which the new event fits the respective spatial-temporal expectation corridor determined for the respective subset; and
assigning, in response to the ascertained assessment meeting a predefined criterion for one of the one or more subsets, the new event to the single event distribution identified for the one of the one or more subsets.

observe the area using at least one event-based sensor by which the sensor outputs a plurality of events, the event-based sensor including light-sensitive pixels, wherein, for each of the pixels, a respective relative change of light intensity incident upon the respective pixel of the sensor, by at least a predefined percentage, prompts the sensor to output a respective one of the events assigned to the respective pixel;
identify one or more subsets of the plurality of events as each forming a respective single event distribution;
based on the identified one or more subsets of the plurality of events, determine, for each of the one or more subsets, a respective spatial-temporal expectation corridor for the respective single event distribution formed by the respective subset of the plurality of events; 
ascertain, subsequent to the identifying of the one or more subsets of the plurality of events and in response to the sensor outputting a new event, an assessment for the new event, which is a measure of, for each of the one or more subsets, an extent to which the new event fits the respective spatial-temporal expectation corridor determined for the respective subset; and
assign, in response to the ascertained assessment meeting a predefined criterion for one of the one or more subsets, the new event to the single event distribution identified for the one of the one or more subsets.
16. (Canceled). 


18. (Previously Presented) The method as recited in claim 1, further comprising actuating an image sensor to perform image detection of at least a portion of the area in response to output by the event-based sensor of an event that is determined to fit none of the determined respective spatial-temporal expectation corridors.
19. (New) The system as recited in claim 11, further comprising:
an activation module configured to:
form an activation signal: (i) from the assignment, and/or (ii) from at least one position, movement direction, and/or speed, of at least one object ascertained based on the events; and 
use the activation signal to activate the vehicle or the monitoring system; and
an interface module configured to transmit the events output by the at least one event-based sensor to the activation module, the interface module being configured to increase a priority given to a respective one of the events during the transmission to the activation module the less the respective one of the events (i) fits the determined respective spatial-temporal expectation corridors or (ii) is assignable to an already detected object.
Election/Restrictions
1-10, 14, 15, 17-19 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-13, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/15/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter

Claims 1-15, 17-19 are allowed.
The following is an Examiner's statement of reasons for allowance:
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants' remarks, filed 03/02/2022, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302. 14).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on 7:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K. Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/NIZAR N SIVJI/           Primary Examiner, Art Unit 2647